             Case 3:20-cv-01035-SI      Document 182             Filed 09/23/20   Page 1 of 3




    NAOMI SHEFFIELD, OSB #170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    DENIS M. VANNIER, OSB #044406
    Senior Deputy City Attorney
    denis.vannier@portlandoregon.gov
    RYAN C. BAILEY, OSB #130788
    Deputy City Attorney
    ryan.bailey@portlandoregon.gov
    YOUNGWOO JOH, OSB #164105
    Assistant Deputy City Attorney
    youngwoo.joh@portlandoregon.gov
    Office of City Attorney
    1221 SW 4th Avenue, Suite 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
           Of Attorneys for Defendant City of Portland



                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

    INDEX NEWSPAPERS LLC, a Washington
    limited-liability company, dba PORTLAND
    MERCURY; DOUG BROWN; BRIAN                          3:20-cv-1035-SI
    CONLEY; SAM GEHRKE; MATHIEU
    LEWIS-ROLLAND; KAT MAHONEY;                         STIPULATED PROTECTIVE ORDER
    SERGIO OLMOS; JOHN RUDOFF;
    ALEX MILAN TRACY; TUCK
    WOODSTOCK; JUSTIN YAU; and those
    similarly situated,

                  Plaintiffs,

           v.

    CITY OF PORTLAND, a municipal
    corporation; JOHN DOES 1-60, officers of
    Portland Police Bureau and other agencies
    working in concert; U.S. DEPARTMENT OF
    HOMELAND SECURITY; and U.S.
    MARSHALS SERVICE,

                  Defendants.


Page 1 –   STIPULATED PROTECTIVE ORDER

                                      PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVE., RM. 430
                                          PORTLAND, OREGON 97204
                                                (503) 823-4047
             Case 3:20-cv-01035-SI            Document 182             Filed 09/23/20   Page 2 of 3




           Pursuant to Fed. R. Civ. P. 26(c)(1) and (2), it is hereby stipulated and agreed by and

    between the respective parties hereto by their counsel of record the following:

           1.      Any video or digital recording of the deposition of any Plaintiff or Defendant, or

    any officer, agent, employee or former employee of Defendant City of Portland, shall be used

    only for purposes of this litigation.

           2.      No person shall disseminate the video or digital recording of a deposition to

    anyone not listed as an attorney of record, their legal assistants and support staff, or experts

    retained in this litigation. However, the parties agree that named Plaintiffs and named

    Defendants and deponents may view the video or digital recordings of depositions.

           3.      To the extent a video or digital recording of a deposition includes material

    designated for protection under the terms of the stipulated protective order previously entered in

    this matter (Dkt. 180) or any other similar order, such recording or portion thereof shall be filed

    under seal if used prior to trial. Such recordings need not be filed under seal if they do not

    contain material designated for protection under the terms of the stipulated protective order (Dkt.

    180). The use of any video or digital recording of a deposition at or after trial shall be subject to

    further order of the court, but the party seeking to limit public access at trial shall bear the burden

    of justifying such limitation.

    ///

    ///

    ///

    ///

    ///


Page 2 –   STIPULATED PROTECTIVE ORDER

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVE., RM. 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
             Case 3:20-cv-01035-SI         Document 182             Filed 09/23/20   Page 3 of 3




           4.      This Stipulated Protective Order shall remain in effect until agreed otherwise by

    written stipulation signed by counsel for the parties hereto and filed herein, or until modified or

    terminated by order of this Court upon good cause being shown.

           IT IS SO STIPULATED:


    /s/Athul K. Acharya                                       Dated: September 23, 2020
    Matthew Borden | J. Noah Hagey
    Athul K. Acharya | Gunnar K. Martz
    Attorneys for Plaintiffs

    /s/ Naomi Sheffield                                       Dated: September 23, 2020
    Denis Vannier | Naomi Sheffield
    Ryan C. Bailey | YoungWoo Joh
    Attorneys for Defendant City of Portland


    THIS STIPULATED PROTECTIVE ORDER IS HEREBY APPROVED.

           DATED: September __, 2020.




                                                    Hon. Michael H. Simon




Page 3 –   STIPULATED PROTECTIVE ORDER

                                         PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVE., RM. 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
